Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Shaterica Venisha Johnson, Appellant                 Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 47066-A).
 No. 06-18-00067-CR         v.                        Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
 The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Shaterica Venisha Johnson, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JULY 17, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk